                                     COUNTY OF SUFFOLK




                                           STEVEN BELLONE
                                      SUFFOLK COUNTY EXECUTIVE
DENNIS M. COHEN                                                            DEPARTMENT OF LAW
COUNTY ATTORNEY


February 18, 2021

Hon. Sanket J. Bulsara, U.S.M.J.
United States District Court, Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

        Re:     Raheem Sessoms v. County of Suffolk et al
                20-cv-00509 (AAR)(SJB)

Dear Judge Bulsara,

I am the Assistant County Attorney assigned to represent the Suffolk County defendants in the
above-referenced case. In the Court’s most recent Order issued on February 17, 2021, the Court,
inter alia, granted Plaintiff’s second request for an extension of time to file a motion to compel
discovery of certain documents in this case (which was made on consent), the initial deadline for
which was set for January 8, 2021 by Judge Gold on December 24, 2020 with Defendants’
response due on January 12, 2021. In granting said request, the Court extended Plaintiff’s
deadline to file the motion to compel to March 15, 2021 and Defendant’s response to March 24,
2021. In addition to granting this extension request, the Court adjourned the previously-
scheduled February 25, 2021 status conference to March 22, 2021 at 11:00 am, indicating it
would address extending the discovery schedule at said conference.

I write the Court at this time to respectfully request a brief adjournment of this conference due to
a conflict in my schedule. I have spoken to Ms. Marion about this request and she consents. As
such and based on my conversation with Ms. Marion, Defendants respectfully request that the
Court adjourn the status conference to March 25 or a date after March 26, 2021 that is
convenient to the Court.

I thank the Court for its attention to this matter.

Respectfully submitted,
Dennis M. Cohen
Suffolk County Attorney
/s/ Stacy A. Skorupa
By: Stacy A. Skorupa
    Assistant County Attorney

CC:     Amy Marion, Esq. (VIA ECF)
LOCATION                               MAILING ADDRESS
H. LEE DENNISON BLDG.                   P.O. BOX 6100                                      (631) 853-4049
100 VETERANS MEMORIAL HIGHWAY   ♦     HAUPPAUGE, NY 11788-0099      ♦           TELECOPIER (631) 853-5169
